    Case 3:20-cv-00446-NJR Document 57 Filed 09/23/20 Page 1 of 2 Page ID #240


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JIMMIE DALE MILLER,

                        Plaintiff,

    v.                                           Case No. 20-cv-446-NJR

    DIRECTOR CENTRAL
    MANAGEMENT SERVICES, et al.,

                        Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         This matter is before the Court on a motion to set aside Clerk’s entry of default

(Doc. 52) by Dina Paul, Pam Ward, and Staci DeWeese. 1 They seek to vacate the entry of

default entered against them on September 22, 2020 (Docs. 43 and 47).

         Pursuant to Federal Rule of Civil Procedure 55(c), “[t]he court may set aside an

entry of default for good cause.” “In order to vacate an entry of default the moving party

must show: (1) good cause for default, (2) quick action to correct it, and (3) [a] meritorious

defense to plaintiff’s complaint.” Pretzel & Stouffer v. Imperial Adjusters, Inc., 28 F.3d 42, 45

(7th Cir. 1994); Cracco v. Vitran Express, Inc., 559 F.3d 625, 630-31 (7th Cir. 2009). The

standard for setting aside an entry of default is the same as that for setting aside a default

judgment but is applied more liberally. Cracco, 559 F.3d at 631.

         All three meet the standard for vacating the entry of default. As to Dina Paul, she

notes that she was not in default. Instead, an error in the docketing system labeled her



1
 Nurse Ward and Nurse DeWess have now identified themselves by their proper names. The
Clerk of Court is DIRECTED to CORRECT the docket to reflect Defendants’ proper names.

                                         Page 1 of 2
 Case 3:20-cv-00446-NJR Document 57 Filed 09/23/20 Page 2 of 2 Page ID #241


Answer as being due September 14, 2020. But based on the date she received and returned

her waiver of summons, her Answer was actually due October 13, 2020. Because Paul

was not in default, the Court DIRECTS that the entry of default be VACATED. Her

Answer deadline remains October 13, 2020.

      As to Ward and DeWeese, they note that they returned their waiver of summons

but due to confusion between their employer and insurance carrier, counsel was not

immediately assigned. Counsel sought to remedy the issue as soon as the entry of default

was entered and the pending motion to vacate was filed the day after the entry of default.

Thus, Defendants acted quickly to resolve the issue. They also have a meritorious

defense.

      Given that defaults are disfavored and the standard for vacating an entry of

default is liberally applied, the Court finds that Ward and DeWeese have met the

requirements of Rule 55(c). The entry of default against Ward and DeWeese is

VACATED (Doc. 47). Their motion for extension of time to file an Answer is also

GRANTED and their Answer is due October 13, 2020.


      IT IS SO ORDERED.

      DATED: September 23, 2020


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 2 of 2
